DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,279,909.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 are generic to all that is recited in claims 1-24 of U.S. Patent No. 11,279,909.  That is, claims 1-24 of U.S. Patent No. 11,279,909 fall entirely within the scope of claims 1-20 or, in other words, claims 1-20 are anticipated by claims 1-24 of U.S. Patent No. 11,279,909. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al.(JP 2009-000012 and corresponding English language machine translation) in view of Gen (JP 2004204195).
With respect to claim 1, the reference of Yamanaka et al. discloses a cell culture container and/or structure (¶[0002] and [0017] of the translation) consisting essentially of a polylactide polymer material, the material consisting (100-X) wt% of poly-L-lactide (¶[0017] of the translation) and X wt% of poly-D-lactide, wherein X<=25, and wherein 100% wt% represents the total weight of polylactide polymer in the material.  Note that X can be “0” and therefore the container of Yamanaka et al. meets the instant claim limitations.
Claim 1 differs by reciting that the container has been sterilized by gamma irradiation or electron beam irradiation.
The reference of Gen discloses that it is known in the art to pre-sterilize a poly(lactic acid) culture material using gamma radiation (¶[0018], [0020], [0027] and [0028] of the machine translation).
In view of this teaching and in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to sterilize the culture device of the primary reference of Yamanaka et al. using gamma irradiation for the known and expected result of eliminating all forms of microbial life that may remain on the device surface from processing and handling which could contaminate a culture when the device is employed for cell culture.
Since the material of the modified primary reference and that of instant claim 1 is the same and treated with gamma radiation at the same dose, 25kGy, the hydrophilicity of the growth surface of the container would be increased when compared to a surface not treated or sterilized with gamma irradiation.
It is also noted that both the references of Yamanaka et al. and Gen disclose that the product produced using the polylactide polymer material is formed using injection molding or a forced flow molding method (See ¶[0017] of the machine translation of Yamanaka et al. and ¶[0021] of the machine translation of Gen).
With respect to claim 2, both the references of Yamanaka et al. and Gen disclose that the product produced using the polylactide polymer material is formed using injection molding or a forced flow molding method (See ¶[0017] of the machine translation of Yamanaka et al. and ¶[0021] of the machine translation of Gen).  
With respect to claims 3 and 4, in the absence of further positively recited claim language, the material disclosed by the reference of Yamanaka et al. is considered to be biodegradable and/or compostable (¶[0007] of the translation).
With respect to claim 5, since the claimed material and the material disclosed by the reference of Yamanaka et al. are the same, the disclosed material would be transparent.
With respect to claims 6 and 7, since the device of the reference of Yamanaka et al. is a culture device, it is considered to have the properties required of the limitations of claims 6 and 7 and be capable of used with and/or maintaining the recited cell cultures.
With respect to claim 8, the container can be a culture container including a Petri dish (¶[0017] of the translation).
With respect to claim 10, the cell growth surface is devoid of any surface coating or chemical or physical surface modification (¶[0003] and [0005] of the translation).  Additionally, the structure resulting from the combination of the references as discussed above would meet the limitations of claim 18 in view of the definition of “without surface modification” on page 9 of the instant specification since the only treatment encompassed by the combination of the references would be considered “a sterilization process as required for cell culture”.
With respect to claim 11, the reference of Yamanaka et al. does not use poly-D-lactide so X is considered to be “0” (¶[0017] of the translation).
With respect to claim 12, the reference of Gen discloses that the dose for the irradiation is 25 kGy (¶[0027] of the machine translation).
With respect to claim 13, the manner in which the hydrophilicity of the material is determined does not alter the structure of the device and therefore does not carry patentable weight since the structure resulting from the combination of the references as discussed above with respect to claim 1 is the same as that instantly claimed.
With respect to claim 14, the structure resulting from the combination of the references as discussed above with respect to claim 1 would include a cell growth structure as required of claim 19.
With respect to claim 15, both the references of Yamanaka et al. and Gen disclose that the product produced using the polylactide polymer material is formed using injection molding or a forced flow molding method (See ¶[0017] of the machine translation of Yamanaka et al. and ¶[0021] of the machine translation of Gen).  
With respect to claim 16, the reference of Yamanaka et al. discloses heating a polylactide polymer material consisting of (100-X) wt% of poly-L-lactide (¶[0017] of the translation) and X wt% of poly-D-lactide, wherein X<=25, and wherein 100% wt% represents the total weight of polylactide polymer in the material (Note that X can be “0” and therefore the container of Yamanaka et al. meets the instant claim limitations) (¶[0017] of the translation); and molding the material to form a shape of a culture container (¶[0017] of the translation).  While the reference does not specifically disclose cooling, the structure is considered to be inherently cooled after the molding step.  If not, the device would not be capable of being used to culture cells as intended.
Claim 16 differs by reciting that the container has been sterilized by gamma irradiation or electron beam irradiation.
The reference of Gen discloses that it is known in the art to pre-sterilize a poly(lactic acid) culture material using gamma radiation (¶[0018], [0020], [0027] and [0028] of the machine translation).
In view of this teaching and in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to sterilize the culture device of the primary reference of Yamanaka et al. using gamma irradiation for the known and expected result of eliminating all forms of microbial life that may remain on the device surface from processing and handling which could contaminate a culture when the device is employed for cell culture.
It is also noted that both the references of Yamanaka et al. and Gen disclose that the product produced using the polylactide polymer material is formed using injection molding or a forced flow molding method (See ¶[0017] of the machine translation of Yamanaka et al. and ¶[0021] of the machine translation of Gen).
With respect to claim 17, both the references of Yamanaka et al. and Gen disclose that the product produced using the polylactide polymer material is formed using injection molding or a forced flow molding method (See ¶[0017] of the machine translation of Yamanaka et al. and ¶[0021] of the machine translation of Gen).  
With respect to claim 18, the reference of Yamanaka et al. discloses a method of culture cells that includes (a) providing a culture device of the structure of claim 1 (See the discussion of claim 1 above); (b) adding cells and culture medium to the container (¶[0020] of the translation); and (c) incubating the container (¶[0020] of the translation).
With respect to claims 19, while the reference of Yamanaka et al. discloses a culture method using the disclosed culture container, the reference does not specifically recite that the method includes a step of allowing the container to be biodegraded or composted.
The reference of Yamanaka et al. discloses that the container is made of a biodegradable material (¶[0007] of the machine translation).
As a result, it would have been obvious to one of ordinary skill in the art to dispose of the culture vessel after use by allowing the container to be biodegraded and/or composted as is conventional in the art with respect to biodegradable waste materials.
With respect to claim 20, the cells are anchorage-dependent cells (¶[0020] of the translation) and the growth surface is devoid of any surface coating or chemical or physical surface modification (¶[0003] and [0005] of the translation).  Additionally, the structure resulting from the combination of the references as discussed above would meet the limitations of claim 18 in view of the definition of “without surface modification” on page 9 of the instant specification since the only treatment encompassed by the combination of the references would be considered “a sterilization process as required for cell culture”.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al.(JP 2009-000012 and corresponding English language machine translation) in view of Gen (JP 2004204195) taken further in view of Orr et al.(US 2008/0293135).
The combination of the references of Yamanaka et al. and Gen has been discussed above with respect to claim 1.
With respect to claim 9, differs by reciting that the culture container further includes cell growth structures formed of the same material as the container.
The reference of Orr et al. discloses that it is known in the art to employ poly-L-lactide beads as a cell growth structure (¶[0061]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ PLLA beads in the container of the primary reference for the known and expected result of providing an art recognized means for supporting 3D growth of cells within a culture container.

Response to Arguments
Rejections Under 35 USC 103
With respect to the rejection of claims 1-8 and 10-20 under 35 U.S.C. 103 as being unpatentable over Yamanaka et al.(JP 2009-000012 and corresponding English language machine translation) in view of Gen (JP 2004204195), Applicant argues that the rejection is improper because the reference of Gen teaches that the use of gamma irradiation is limited to a biodegradable polymer containing triazine crosslinker, Gen teaches away from irradiating pure biodegradable polymers, such as PLLA, which lack a crosslinker.  Applicant stresses that the reference of Gen teaches that without the disclosed crosslinking, biodegradable polymers have very limited commercial use due to lack of rigidity and lack of heat resistance and that eliminating the triazine crosslinker from Gen would render Gen’s invention inoperable for its intended purpose, and therefore cannot be obvious (pages 6-7 of the response dated 9/20/2022).
	In response, the Examiner maintains that the rejection is proper because, while the reference of Gen conveys to one of ordinary skill in the art that a PLA product that includes the crosslinker is better than and/or preferred over a PLA product without the crosslinker, at the same time it provides the motivation for one of ordinary skill in the art that the use of gamma irradiation is a known method for sterilization of a PLA product that does not include the crosslinker material as evidenced by the comparative examples in the disclosure of Gen.  Additionally, the reference of Gen does not teach that the product would not be usable or inoperative but rather the reference discloses that the resulting product is “limited” ([0003] of Gen).  Finally, the Examiner stresses that it is the reference/disclosure of Yamanaka that is being modified to include sterilization by gamma irradiation.  The rejection of record does not involve the step of eliminating the triazine crosslinker from the PLA product of Gen.

With respect to the rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Yamanaka et al.(JP 2009-000012 and corresponding English language machine translation) in view of Gen (JP 2004204195) taken further in view of Orr et al.(US 2008/0293135), Applicant argues that the rejection is improper because the reference of Orr et al. fails to cure the deficiencies of the combination of the references of Yamanaka et al. and Gen.
In response, the Examiner maintains that the rejection is proper because the reference of Orr et al. was relied upon to address the additional claim limitations of claim 9.  The combination of the references of Yamanaka et al. and Gen are considered to meet the limitations of 1, 14, 16 and 18 for reasons set forth previously.

Double Patenting
With respect to the rejection of claims 1-20 under obviousness-type double patenting over claims 1-24 of U.S. Patent No. 11,279,909, the Examiner recognizes Applicant’s request that this rejection be held in abeyance until allowable subject matter has been indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference of Srithep et al. (Polymer Eng. And Sci.) is cited as prior which pertains to the improved heat resistance and tensile properties associated with annealed PLA products (PLA containing mainly L-lactic acid with 1.4%+/-0.2% D-lactic acid) that have been injection molded.
The reference of Jahhav et al. (US 2003/0069629) is cited as prior art which pertains PLLA medical devices and physical factors that determine the polymer’s morphology.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB